Title: To James Madison from Bradley & Mulford, 20 January 1806 (Abstract)
From: Bradley & Mulford
To: Madison, James


                    § From Bradley & Mulford. 20 January 1806, New Haven. “We take the liberty of transmitting you Documents relative to Capture, likewise Sentence of Condemnation of part the Brig William’s Cargo taken on her passage from St. Croix to New York by the French Privateer Resouied, Peter Journan Commander, Commissiond, by General Ferrand from St. Domingo.
                    “The particulars we shall here omit, they being expressed in the necessary papers herewith Sent. We beg your interference to our Government in this Case which we think Can hardly be Evaded without notice, when Considering our Amity with the Government of France; If this had been done by a French Pirate, we should have given it up, but contrary from this to be robbed in so fair a trade by a Privateer duly

Commissioned by an Agent from under the Government of France, is abusive to the Citizens of the U.S. & ought not to be laid aside without ample restitution.
                    “We will omit, Sir, being lengthy in this Letter but beg leave to remark that our Revenue Contrasted with private Interest must dwindle if depredations of this nature are permitted to pass unnoticed.
                    “We conclude by Saying we beg your reference to this, and hope that a way for restitution may be found for our Loss.”
                